Citation Nr: 0726673	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  99-11 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for weakness and 
imbalance secondary to service-connected disabilities.

2.	Entitlement to an initial compensable disability rating 
for service-connected headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to November 
1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that denied entitlement to service connection for 
weakness and imbalance. 

This matter also arises from a June 2004 rating decision 
wherein the Appeals Management Center granted entitlement to 
service connection for headaches evaluated as zero percent 
disabling (noncompensable) effective from May 1, 2004.  The 
veteran disagreed with the initial noncompensable disability 
rating assigned.  

During the course of the pending appeal the veteran moved to 
Florida and the St. Petersburg, Florida RO has jurisdiction 
of his appeal.  

The veteran presented testimony at a personal hearing in 
September 2005 before the undersigned Veterans Law Judge.  A 
copy of the hearing transcript was attached to the claims 
file.

The case has been remanded by the Board in March 2004, 
February 2005 and February 2006 for additional development 
and to schedule a travel board hearing as requested by the 
veteran.  The case has been returned to the Board for further 
appellate review.  




FINDINGS OF FACT

1.  Objectively, the veteran is not shown to have weakness 
and imbalance and there is no medical evidence of record 
establishing that any existing disability which could be 
manifested by weakness or imbalance had its onset during his 
military service or shortly thereafter.

2.  The competent and probative medical evidence of record 
does not show the veteran has headaches with characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
weakness and imbalance have not been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(a) (West 2002 & Supp. 2006); §§ 
3.102, 3.159, 3.303, 3.310 (2006).  

2.  The criteria for an initial compensable disability rating 
for headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.124(a), Diagnostic Codes (DCs) 8199-8100 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2003, March 2004, 
June 2005, March 2006, and August 2006.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, and the pertinent laws and regulations.  VA made 
all efforts to notify and to assist the appellant with regard 
to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a supplemental statement 
of the case issued in March 2007.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  In May 2007 the veteran submitted additional 
evidence pertaining to an unrelated disorder that is not on 
appeal.  It is not clear whether the evidence was attached to 
the claims file prior to being forwarded to the Board.  In 
any case, although he did not waive review of this evidence 
by the agency of original jurisdiction, it is not necessary 
to remand the claim for such review as the evidence is not 
pertinent to the issues on appeal.  38 C.F.R. § 20.1304.  
Also in May 2007, the veteran wrote that he had no additional 
information and the Board could proceed with its decision.  
VA has also obtained a medical examination in relation to 
this claim.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

II. Service connection for weakness and imbalance

The veteran contends that service connection should be 
granted for weakness and imbalance as secondary to his 
service-connected disabilities.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  With 
chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
also granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a) (2006).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

Service medical records are negative for complaints, findings 
or diagnosis of weakness and imbalance.  At his separation 
examination in October 1952 his clinical evaluation was 
normal other than a recent surgery of his nose and a scar.  
Thus, a chronic disability manifested by weakness or 
imbalance is not shown in service.

Post service, at a VA Compensation and Pension (C&P) 
examination in March 1953 there were no complaints, findings 
or diagnosis of weakness and imbalance.  

At a November 1997 C&P examination for chemical senses, the 
sense of smell, the veteran related that in April 1997 he had 
a spell of right-sided weakness and problems with balance 
while on vacation in Arizona.  He stated that he had no 
problems with language or memory function after this episode.  
At a VA neurological examination in November 1997 he reported 
the acute onset of disequilibrium after getting off an 
airplane in April 1997 but this had improved significantly.  
He had a normal examination neurologically.  The diagnosis 
was right cervicogenic headaches and resolving small 
brainstem stroke.  

At an April 2004 VA C&P miscellaneous neurological disorders 
examination for headaches clinical findings noted that the 
veteran's strength, muscle tone, muscle bulk and position 
sense were normal.  His gait, finger to nose testing and 
tandem walking were normal.  There was no loss of strength or 
impaired coordination.  

The veteran testified in September 2005 as to the symptoms, 
manifestations and treatment of his weakness and imbalance 
and the effect on his daily life.

At a VA C&P neurological examination in September 2006, with 
regard to weakness the date of onset was not known.  The 
veteran denied weakness.  He described playing tennis for 
fifty years and golf for fifty eight years several times a 
week until he was advised not to because of a shoulder 
injury.  There was no current treatment and the veteran 
denied weakness.

With regard to imbalance, the date of onset was not known.  
The veteran stated that when he got out of bed in the morning 
he tended to drift towards the left side but he had not 
fallen, never used a cane and had no symptom while playing 
tennis or golf.  He had not noted it when he walked.  He 
denied balance impairment.  He reported feeling lightheaded 
several weeks earlier and his doctor stopped the veteran's 
blood pressure medication.  However, the blood pressure 
medication had been restarted and he experienced no 
lightheadedness.  He related that approximately ten years 
earlier after a long flight to Arizona he could not walk due 
to dizziness that resolved after a few days and had not 
recurred.  He recently went to Europe and had no problem.  
Current treatment was not shown.  The examiner concluded 
there was no balance impairment.  

With regard to the claimed condition of weakness, the 
examiner provided no diagnosis as the veteran denied 
weakness.  The examiner noted there was no subjective 
complaint of weakness.  Regarding a claimed imbalance 
problem, the examiner diagnosed transient vertigo related to 
vestibular condition 10 years earlier, from flying.  There 
was no problem of imbalance at the current time.  He had been 
asymptomatic.

The date of onset of trigeminal neuralgia was not known.  The 
veteran said he never had this condition, was never diagnosed 
with this condition, and denied symptoms.  He received no 
treatment for this condition.  

The examiner commented that there was no complaint of 
weakness now, or in the past.  The imbalance which happened 
10 years earlier after a long plane flight was most likely 
due to vestibular problem at that time and not a symptom of 
the veteran's service-connected headaches.  The veteran 
denied having any history of trigeminal neuralgia.  

After a review of all the evidence of record, whether or not 
specifically cited in this decision, the Board finds that 
entitlement to service connection for weakness or imbalance 
has not been established.  The Board finds that there is no 
competent medical evidence of a current diagnosed disability 
manifested by weakness or imbalance that can be regarded as 
having had its onset in service.  Congress has specifically 
limited entitlement to service-connected benefits to cases 
where there is a current disability.  In the absence of proof 
of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board has carefully considered the veteran's statements.  
He is certainly competent, as a lay person, to report that as 
to which he has personal knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  He is not, however, competent to 
offer his medical opinion as to cause or etiology of the 
claimed disability, as there is no evidence of record that 
the veteran has specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran's 
statements are not competent medical evidence as to a nexus 
between his claimed disorders of weakness and imbalance and 
active service or secondary to service-connected 
disabilities.  More importantly, at the September 2006 VA 
examination, the veteran denied having weakness or imbalance. 

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran's claimed weakness and 
imbalance began during service or is secondary to a service-
connected disability.  Although in November 1997 the veteran 
described having disequilibrium to include right sided 
weakness and imbalance after a flight in April 1997, more 
recently, the veteran has denied having weakness now or 
earlier.  Although the veteran experienced imbalance 
approximately ten years earlier after a long airplane flight, 
medical evidence of record attributes the disequilibrium 
shown at that time to a small brain stem stroke or to a 
vestibular condition, neither of which is a service-connected 
disorder.  The September 2006 VA examiner opined that the 
imbalance shown 10 years earlier was not linked to the 
veteran's headaches.  The veteran is service-connected for 
trigeminal neuralgia, however, he has denied any symptoms and 
there is no medical evidence of record linking weakness or 
imbalance, now or ten years earlier, to trigeminal neuralgia.  
There is no competent medical evidence that the veteran 
currently has a disability manifested by weakness or 
imbalance which has been linked to service or to a service-
connected disability.  

Accordingly, the Board finds that a preponderance of the 
evidence is against the claim for service connection for 
weakness and imbalance; the benefit-of-the-doubt rule does 
not apply; and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Initial compensable rating for headaches

In a June 2004 rating decision, the RO granted entitlement to 
service connection for headaches and assigned a zero percent 
(noncompensable) evaluation effective from May 2004.  The 
veteran disagreed with the evaluation assigned.  The RO noted 
that this disability was not specifically listed in the 
rating schedule; therefore, it was rated analogous to a 
disability in which not only the functions affected, but 
anatomical localization and symptoms are closely related.  By 
analogy, the RO assigned the noncompensable evaluation under 
DCs 8199-8100 for migraine headaches.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. 1155 (West 2002); 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 C.F.R. § 4.1.  In determining the 
level of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. 4.2, 4.41.

This appeal arises from the veteran's dissatisfaction with 
his initial rating following the grant of service connection.  
In such a case, the United States Court of Appeals for 
Veterans Claims (Court) held that separate or "staged" 
ratings must be assigned where the evidence shows varying 
levels of disability for separate periods of time.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  In this case, the decision 
herein includes consideration of Fenderson, supra, and the 
veteran has not been prejudiced thereby.  He has been advised 
of the laws and regulations pertinent to disability 
evaluations.

Service medical records show that in March 1952 the veteran 
had an attack of acute frontal and maxillary sinusitis with 
associated severe headache and facial pain intermittently for 
one month.  After treatment this subsided.  

At a November 1997 C&P neurological examination the veteran 
reported a history of headaches for 45 years on awakening in 
the morning that were right-sided cervico-occipital to 
frontal which were better with aspirin over a few hours.  He 
had a normal examination neurologically and tender right C2-
3, C3-4 facets.  The pertinent diagnosis was right 
cervicogenic headaches.  

At a VA C&P miscellaneous neurological disorders examination 
in April 2004 the condition was described as headache, 
currently located in the right postauricular area to the 
right side of neck.  Service medical records show that he had 
temporal headaches in 1952 and found to have maxillary and 
frontal sinusitis.  Therefore submucous resection of the 
maxillary sinus was done.  The date of onset was stated as 
1952.  He related that the headaches had gradually become 
less intense with medications but he still woke up almost 
every night but was able to go back to sleep within five to 
ten minutes.  Acute exacerbation of chronic maxillary 
sinusitis slightly aggravated the headache.  He stated that 
the headache did not cause weakness, fatigue or loss of 
function.  The headache only occurred when he woke up in the 
middle of the night.  He obtained relief with Tylenol.  He 
stated the frequency of his headaches during the past 12 
months as weekly that lasted minutes.  The attacks were not 
prostrating and ordinary activity was possible.  The 
diagnosis was chronic headache.  The headache was mild and of 
short duration which appeared in the middle of sleep but he 
could go back to sleep easily.  It did not interfere with his 
daily activities.  The examiner opined that it was at least 
as likely as not due to the service connected 
condition/event.  

The veteran testified in September 2005 as to the symptoms, 
manifestations and treatment of his service-connected 
headaches and the effect on his daily life.  

At a VA C&P examination for miscellaneous neurological 
disorders in September 2006 the veteran related that his 
headaches were attributed to sinusitis.  The headaches had 
not been as bad but happened every night which awakened him 
but he was able to go back to sleep. In the morning he woke 
up without a headache.  The headache did not happen in the 
day time.  He used medication at bedtime.  The examiner 
reviewed MRIs obtained by the veteran's private doctor in 
April 2006.  The course since onset was stable with same 
characteristic of headache.  The examiner diagnosed chronic 
nocturnal headaches due to referred pain from cervical spine 
diffuse degenerative condition.  

The examiner commented that the veteran suffered nightly 
headaches but never prostrating attacks.  The headache woke 
him up but did not disable him and he could go back to sleep 
without difficulty.  The veteran related that it had been 
going on for 50 years and was now not as bad.  

As noted, the veteran is currently rated zero percent 
disabled under the criteria of DC 8100, which provides that a 
zero percent evaluation is warranted for less frequent 
attacks of migraines than for a 10 percent evaluation.  A 10 
percent evaluation is warranted for migraines with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  A 30 percent evaluation is 
warranted for migraines with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months and a 50 percent evaluation is warranted for 
migraines with very frequent, completely prostrating, and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, DC 8100 (2006).

Evaluations under DC 8100 are generally based upon the 
frequency and severity of migraine attacks.  The evidence 
does not show that the veteran experiences characteristic 
prostrating attacks averaging one in two months over the last 
several months.  At the April 2004 VA examination, the 
veteran reported that the headache was mild and of short 
duration which appeared in the middle of sleep but he could 
go back to sleep easily.  He stated that the attacks were not 
prostrating and did not interfere with his daily activities.  
At the September 2006 VA examination he stated that the 
headaches did not happen in the day time.  He was awakened by 
a headache at night but was able to go back to sleep.  There 
is medical evidence that the nocturnal headaches are due to 
referred pain from a nonservice-connected cervical spine 
condition.  Thus, symptoms of nocturnal headaches are 
medically distinguished from symptoms of service-connected 
headaches related to sinusitis.  See Mittleider v. West, 11 
Vet. App. 181 (1998).  Based on the medical evidence of 
record, symptoms of service-connected headaches do not meet 
the criteria for more than the zero percent rating now in 
effect.  Finally, the Board notes that, even assuming 
arguendo, that the symptoms of nocturnal headaches are not 
distinguished from the service-connected headaches, all the 
symptoms presently shown do not meet the criteria for more 
than the zero percent rating now in effect.

Consequently, the Board finds that the evaluation assigned 
adequately reflects the clinically established impairment 
experienced by the veteran.  In denying the claim, the Board 
has considered all the evidence consistent with the Court's 
decision in Fenderson.  The preponderance of the evidence is 
against an initial compensable rating for service-connected 
headaches.  There is no basis for assignment of staged 
ratings.  As the evidence preponderates against the claim for 
an increased rating for the veteran's service-connected 
headache disorder, the benefit-of-the-doubt doctrine is 
inapplicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, the 
claim is denied.




ORDER

Entitlement to service connection for weakness and imbalance 
is denied.

Entitlement to an initial compensable disability evaluation 
for service-connected headaches is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


